309 F.2d 850
UNITED STATES of Americav.Robert Warren SELF.
No. 13925.
United States Court of Appeals Third Circuit.
Argued Oct. 29, 1962.Decided Nov. 20, 1962.

Pearse O'Connor, Pittsburgh, Pa., for appellant.
Gustave Diamond, Asst. U.S. Atty., Pittsburgh, Pa.  (Joseph S. Ammerman, U.S. Atty., Western District of Pennsylvania, Pittsburgh, Pa., on the brief), for Appellee.
Before STALEY, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment of conviction1 on the third and fifth counts of an indictment which charged the appellant with violations of Section 472 of Title 18 U.S.C., to wit, the passing of counterfeited obligations of the United States with intent to defraud.  The appellant here argues, as he did in the court below in support of a motion for acquittal, that the evidence was insufficient to support the allegation that the obligations were counterfeit.  We have reviewed the record and find that the argument is clearly without merit; the spuriousness of the obligations was amply established by competent evidence.


2
The judgment of the court will be affirmed.



1
 This case is the companion to United States v. Wentz, 3 Cir., 309 F.2d 849